     1

     2

     3
                                                                           .R1N 3 0X121
     4
                                                                                  OF
     5

     6

     7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                        Case No.: $:19 -CR -oil B~- CA s
12                          Plaintiff,                        ORDER rOF DETENTION]
                                                          AFTER HEARING HELD PURSUANT
13             vs.                                            TO 18 U.S.C. § 3148(B)
14
         Mane I CaYtiel R~~~dson                           (Alleged Violation of Conditions of
                         De endant.                                  Pretrial Release)
15

16

17             A warrant for arrest of the defendant for the alleged violation of conditions of
i~:~     pretrial release having been issued by Judge           y~c~Cr
                                                              ~rL                 _,and the Court
19       having conducted a hearing on the alleged violation(s),
20                                                   B.

21             The Court finds
22

23            (A) ( ) that there is probable cause to believe that the defendant has
24                         committed a Federal, State, or local crime while on release; or
25           (Rl
             ~-- i (~
                   ~ i that thPrP is c~1Par anr~ nnnvin~.ina P~~ir~PnrP that tha r1PfPnr~ant hac
                                                           a

26                         violated any other condition of release, specifically the following:
27                    abscor~ inn        'nor►-, ~ra~r►~~~-ior~al   ~~viha ccr~~k+~r•.
28                    CemnW~hn ~oc~~~o~          Molnitt~lr~tinn Q~/ICe
     1                                      and
     2 (2)
     3           (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
     4                        condition or combination ofconditions ofrelease that will assure that
     5                        the defendant will not flee or pose a danger to the safety or any other
     6                        person or the community; or
     ~           (B) (~ that the defendant is unlikely to abide by any condition or
     8                       combination of conditions of release.
     9                              and/or, in the event of(1)(A)
10 (3)                () that the defendant has not rebutted the presumption that no condition
11                           or combination ofconditions will assure that the person will not pose
12                           a danger to the safety of any other person or the community.
13                                                    or
14       (4)          () that there are conditions ofrelease that will assure that the defendant
1s                           will not flee or pose a danger to the safety of any other person or the
16                           community,and that the defendant will abide by such conditions. See
1~                           separate order setting conditions.
1s                   ( ) This Order shall be stayed for 72 hours in order to allow the
19                           Government to seek review from the [assigned District Judge]
20                          [criminal duty District Judge].
21                                                   or
22                                                   C.
23             (~IT IS ORDERED that the defendant be detained prior to trial.
24

 .~ ~A T~~:             ~/3o~a t
                                                  KA N E. SCOT
26                                                UNITED STATES MAGIST~TE JUDGE
27

28

                                                     2
